Mr. Justice Phillips. The same questions of law and fact are involved in these three cases, they only differing as to amount of damage. The questions involved are precisely similar to those determined by the Supreme Court of this State in O. & M. Ry. Co. v. Webb, 142 Ill. 404. In each of these cases expert evidence was offered by the defendant for the purpose of showing that the deposits which had formed between the Ohio & Mississippi and Vandalia Bail-roads were not caused by the filling up of the trestle, and that they would have formed in the same manner if the trestle had been left open. Objection ivas made to this evidence in each of these three cases, and objection sustained by the court. In O. & M. Ry. Co. v. Webb, administrator, the court held that that evidence should have been admitted, and its rejection was error, for which the judgment in that case was reversed. The rejection of this expert evidence in these three cases was error, and each must be reversed and the cause remanded. Reversed and remanded.